Case 1:16-cv-05633-ARR-JO Document 214 Filed 07/13/20 Page 1 of 7 PageID #: 3439



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------------X
    JIANMIN JIN,                                                                Case No. 16CV5633
                                                                                (ARR) (JO)

                                                Plaintiff,

                              -against-                                         DEFENDANTS’
                                                                                OBJECTIONS TO
    SHANGHAI ORIGINAL, INC. d/b/a Joe’s Shanghai,                               TO REPORT AND
    EAST BROTHER CORP. d/b/a Joe’s Shanghai,                                    RECOMMENDATION
    ALWAYS GOOD BROTHERS, INC. d/b/a Joe’s Shanghai,                            FOR ATTORNEY’S FEES
    SHANGHAI CITY CORP. d/b/a Joe’s Shanghai,
    SHANGHAI DUPLICATE CORP. d/b/a Joe’s Shanghai,
    KIU SANG SI a/k/a Joseph Si, MIMI SI, YIU FAI FONG
    TUN YEE LAM and SOLOMON C LIOU,

                                                 Defendants.
    ------------------------------------------------------------------------X
            DEFENDANTS hereby file objections to the Report and Recommendation of Hon.

    U.S.M.J. James Orenstein dated June 29, 2020 (Doc 213) (the “Report”) awarding Plaintiff

    attorney’s fees, as follows:


                     Objection #1: Excusable Neglect Requires a Sufficient Reason for
                             Delay Even If Delay and Prejudice Are Minimal.

            1. The Report excuses Plaintiff’s delay in failing to file the motion for attorney’s fees

    within the 14-day time limit of FRCP 54(d)(2)(B)(1) (Doc 213, p. 4). The pivotal determinant of

    excusable neglect is the reason for the delay in light of the movant's good faith efforts and whether

    the circumstances were within the movant's reasonable control, Marchisotto v City of New York,

    No. 05 Civ. 2699(RLE), 2009 WL 2229695, at 4* (S.D.N.Y. July 27, 2009). “Absent a sufficient

    reason for its delay, the fact that the delay and prejudice were minimal would not excuse MetLife's

    mere inadvertence,” Tancredi v Metropolitan Life Insurance Company, 378 F.3d 220, 228 (2nd

    Cir. 2004). The Second Circuit refused to find excusable neglect – even where delay and

    prejudice were minimal – where movant failed to provide a valid explanation for its delay

                                                             1
Case 1:16-cv-05633-ARR-JO Document 214 Filed 07/13/20 Page 2 of 7 PageID #: 3440



    (declining to find excusable neglect where the reason for the delay is entirely unclear), Id. at 228.

    Failure to follow clear dictates of a court rule generally will not constitute excusable neglect

    where counsel fails to offer a persuasive justification for failing to comply with the rule, Canfield

    v Van Atta Buick/GMC Truck, Inc., 127 F.3d 248, 250 - 251 (2nd Cir. 1997). The Report finds

    that counsel’s excuse (working to get a client out of prison) was not sufficient to constitute good

    cause for delay. Further, the 31-day delay past the 14-day time limit of FRCP 54(d)(2)(B)(1) is

    relatively substantial and not minimal. Even if the 31-day delay is deemed minimal, the reason

    for the delay is not sufficient to excuse Plaintiff’s inadvertent failure to comply with the Rule

    under the circumstances. Accordingly, Plaintiff failed to establish excusable neglect.



    Obection #2: If Troy’s Fee is Not Capped According to its Retainer Agreement, a Further
    Deduction Should Be Taken for Failing to Disclose the Retainer Agreement with its Client
    Since Troy Should Not Be Entitled to Both the Fee Awarded by the Court and One-Third
                of the Client’s Net Recovery Under its Retainer Agreement.


            2. The Report fails to cap the fee award at one-third of the damages award – and fails to

    deduct any amount from the fee despite Troy Law PLLC’s failure to disclose to the Court its one-

    third contingent fee retainer agreement with the client (Doc 213, p. 5). Knowledge of the retainer

    agreement certainly is within the control of Plaintiff’s counsel. Troy Law does not deny that

    under its retainer agreement it is entitled to collect a one-third contingent fee from the client, i.e.

    (1/3 of $36,000.00) or approximately $12,000.00 from the client’s net recovery. Counsel's

    retainer agreement with the prevailing Plaintiff is relevant and should be considered in assessing

    the reasonableness of the fee award after trial – just as the agreement would be relevant in

    considering the fee allocation in a proposed settlement, see Gurung v White Way Threading LLC,

    226 F.Supp.3d 226, 231 (S.D.N.Y. 2016). The Court’s Judgment does not authorize a percentage

    fee award to Plaintiff’s counsel. Plaintiff’s counsel should not be entitled to collect from

                                                      2
Case 1:16-cv-05633-ARR-JO Document 214 Filed 07/13/20 Page 3 of 7 PageID #: 3441



    Defendants a reasonable lodestar amount as determined by the Court - and to collect from his

    client a contingency fee bonus or additional amount to make up for any portion of counsel’s fee

    application that is disallowed by the Court - if the purpose of the fee-shifting statute is to shift the

    fee obligation to the Defendants based on a reasonable lodestar amount. Plaintiff’s counsel

    should not be entitled to a windfall. To discourage such windfall and/or possible loss to the

    Plaintiff - in view of counsel’s non-disclosure of its contingent fee retainer agreement – an

    additional amount up to the $12,000 windfall should be deducted from the reasonable lodestar

    fee award in the Court’s discretion.



        Objection #3: Jin's Counsel Should Not Be Compensated for Time Spent Seeking
       Collective Certification of a Class that Included the Defendants' Employees at Other
                      Restaurants Who Were Not Within the Flushing Class.


            3.   The Report rejects Defendants’ argument to deem non-compensable the time counsel

    spent seeking collective certification of a class that included defendants’ employees at other

    restaurants who are not within the Flushing Class (Doc 213, p. 9). Plaintiffs’ primary aim in this

    litigation, as reflected in the complaint, discovery and motion practice, was collective action

    certification including the Midtown and Chinatown restaurants in addition to Flushing.

    Defendants, citing Hamadou v. Hess Corp., 915 F. Supp. 2d 651, 662 (S.D.N.Y. 2013), opposed

    Plaintiffs’ motion for conditional collective certification of a class including the Midtown

    restaurant – where Named Plaintiffs did not work - because Plaintiffs failed to make a showing

    of common ownership and management of the Flushing and Midtown restaurants – and failed to

    make a showing of a uniform policy or practice at the Flushing and Midtown restaurants (Doc

    44). Although Magistrate Judge Orenstein initially granted conditional certification of the

    Flushing and Midtown Restaurants, June 7, 2017 Status Conference Minutes, Judge Ross

    subsequently decertified the collective action relying upon Hamadou’s requirement that plaintiffs
                                                       3
Case 1:16-cv-05633-ARR-JO Document 214 Filed 07/13/20 Page 4 of 7 PageID #: 3442



    demonstrate that they were all subject to the same alleged unlawful policy or practice – and

    concluding that “plaintiffs therefore cannot even meet the showing required to certify a

    conditional collective action, let alone satisfy the more demanding showing required at the stage

    of final certification” (Doc 115, pp. 10 – 11). Midtown should not have been included in a

    conditional collective, absent proof of a common unlawful policy that Plaintiffs never established.

    The most critical factor in a district court's determination of what constitutes

    reasonable attorney's fees in a given case is the degree of success obtained by the plaintiff,

    Barfield v New York City Health and Hospitals Corp., 537 F.3d 132, 152 (2nd Cir. 2008). Further,

    contrary to claims made that Midtown opt-in plaintiffs received a flat rate of pay without regard

    to minimum wage and overtime, Judge Ross found that six of the nine opt-ins testified at their

    depositions that they were paid at least the minimum wage plus overtime, they punched time

    cards every time they were paid, they received notices of pay rate and pay day and that the payroll

    records kept by Midtown were accurate (Doc 115, pp. 5 – 6). Judge Ross expressed “concern”

    about the discrepancy between the sworn affidavit of one of the Midtown opt-in plaintiffs and her

    subsequent deposition testimony (Doc. 115, pp. 28 – 29, n. 13). Clearly, counsel’s failure to

    properly interview the opt-in plaintiffs – and counsel’s misleading presentation of their claims -

    resulted in much unnecessary litigation and expense. These Midtown opt-in plaintiffs did not

    have even colorable claims under the FLSA. Since Plaintiffs had no basis – zero basis - for

    seeking a collective action against Chinatown and Midtown, Defendants should not have to pay

    for Plaintiffs’ ultimately unsuccessful efforts to include the Chinatown and Midtown Restaurants

    in a conditional collective - a final collective - or a rule 23 class. The Second Circuit warned that

    not reducing the fee award in these circumstances would pose two risks: (a) decreasing the

    incentive for plaintiffs' lawyers vigorously to litigate collective action certification, and (b)

    encouraging plaintiffs' lawyers to file collective action-based claims even where there is little

                                                     4
Case 1:16-cv-05633-ARR-JO Document 214 Filed 07/13/20 Page 5 of 7 PageID #: 3443



    basis for doing so, Barfield v New York City Health and Hospitals Corp., 537 F.3d 132, 152 (2nd

    Cir. 2008). Barfield approved a fifty (50%) percent reduction in lodestar based on plaintiff’s

    failure to achieve her primary objective, i.e. collective certification. We respectfully urge the

    Court to make a similar fifty (50%) percent reduction in lodestar, based on Plaintiffs’ lack of any

    basis even for conditional collective certification and failure to achieve their primary objective,

    in addition to all other reductions recommended in the Report.



    Objection #4: Jin's Counsel Should Not Be Compensated for Time Spent Representing the
     Flushing Class Since Counsel Failed to Fairly and Adequately Represent the Interests of
      the Flushing Class Resulting in Prejudice to Class Members and Decertification of the
                                              Class

            4.   The Report rejects Defendants’ argument not to compensate counsel for time

    spent seeking certification of the Flushing Class since counsel failed to “fairly and adequately

    represent the interests of the class” resulting in prejudice to class members and decertification of

    the class (Doc 181, pp.6 – 7) (Doc 213, p. 9). Therefore, in addition to deductions for time spent

    and costs incurred based on counsel’s aborted claim that defendants inappropriately interfered

    with the formation of the class, as recommended in the Report, Counsel should not be awarded

    any fee for other time spent and other costs incurred on the unsuccessful Flushing Class due to

    counsel’s failure to fairly and adequately represent the interests of the class. As the Second

    Circuit cautioned in Barfield, supra., awarding a fee in such circumstances would decrease the

    incentive for plaintiffs' lawyers vigorously to litigate the interests of the class.



    Objections #5 and 6: Jin's Counsel Should Not Be Compensated for Time Spent Asserting
      Single-Enterprise Liability Against Flushing, Midtown and Chinatown and Liability
     Against Founder Kiu Sang Si a/k/a Joseph Si Since Counsel Had Little or No Basis for
                                            Doing So


            5. The Report rejects Defendants’ arguments to deem non-compensable the time
                                                       5
Case 1:16-cv-05633-ARR-JO Document 214 Filed 07/13/20 Page 6 of 7 PageID #: 3444



    spent by Plaintiff Jin and his attorney pursuing claims against Shanghai Original, Inc., Shanghai

    City Corp. and Shanghai Duplicate Corp. based on single enterprise liability – and time spent

    pursuing claims against Defendant founder Joe Si (Doc 213, p.9). Despite the Court’s previous

    finding that Flushing, Midtown and Chinatown were separately owned and managed and that

    each maintained its own employment policy (Doc. 115) – counsel insisted on going to trial on

    this non-issue and attempted to present rank hearsay and speculation as “evidence” of single

    enterprise liability.   Counsel should not be awarded any fee for services relating to the

    unsuccessful and unnecessary attempt to prove single entity liability against Midtown and

    Chinatown.

            6.   Similarly, from the start of this action, Plaintiff Jin and his attorney alleged in the

    complaint that Si hired him (Doc 1, par. 26). This was a false allegation from its inception and

    Plaintiff knew it – or should have known it. There was no evidence or testimony whatsoever to

    support this allegation. Yet, plaintiff and his attorney insisted on taking Si to trial if he would not

    agree to their outrageous settlement demands. Again, Plaintiff and his attorney had no basis –

    zero basis – for claims against defendant Si. Counsel should not be awarded any fee for services

    relating to the unsuccessful claims against Si.

            7.   Finally, plaintiff Xie failed to appear for his deposition on numerous occasions and

    was precluded from testifying. Plaintiff Xie and his attorney were wholly unsuccessful and failed

    to prevail in any of Xie’s claims against all defendants. Counsel should not be awarded any fee

    for services relating to the unsuccessful claims brought on behalf of plaintiff Xie (Doc 213, p. 9).



            CONCLUSION

            For the foregoing reasons, Defendants object to the Report to the extent set forth above,

    and Defendants respectfully request that the Court deny Plaintiff’s fee application in its entirety,

                                                       6
Case 1:16-cv-05633-ARR-JO Document 214 Filed 07/13/20 Page 7 of 7 PageID #: 3445



    or alternatively, further reduce the rates charged and the hours billed by Troy Law, PLLC to

    derive the appropriate attorney’s fee award for Plaintiff’s counsel.

           I declare pursuant to 28 U.S.C. §1746 and under penalty of perjury that the foregoing is
    true and correct. Executed this 13th day of July 2020 in New York, New York.



                                                          s/ David B. Horowitz________
                                                          David B. Horowitz, Esq., 1890
                                                          FONG & WONG, P.C.
                                                          Attorneys for Defendants
                                                          254 Canal Street, Suite 2002
                                                          New York, New York 10013
                                                          (212) 966-6668
                                                          dh@fwatty.com




                                                     7
